IN THE SUPREME COURT OF THE STATE OF KANSAS

                                              Nos. 110,325
                                                   110,326
                                                   110,327

                                           STATE OF KANSAS,
                                               Appellee,

                                                     v.

                                              JEFF DICKEY,
                                                Appellant.


                                   SYLLABUS BY THE COURT

1.
        The definition of an illegal sentence does not include a claim that the sentence
violates a constitutional provision. A defendant may not file a motion to correct an illegal
sentence based on constitutional challenges to his or her sentence.


2.
         The classification of a prior crime as a person or nonperson felony for criminal
history purposes is a question of state statutory law. A misclassification results in an
illegal sentence that can be corrected at any time.


        Review of the judgment of the Court of Appeals in an unpublished opinion filed August 15, 2014.
Appeal from Saline District Court; RENE S. YOUNG, judge. Opinion filed October 7, 2016. Judgment of
the Court of Appeals affirming the district court in part and dismissing in part is reversed. Judgment of
the district court is vacated in part and remanded with directions.


        Samuel Schirer, of Kansas Appellate Defender Office, argued the cause and was on the briefs for
appellant.

                                                      1
        Anna M. Jumpponen, assistant county attorney, and Natalie A. Chalmers, assistant solicitor
general, argued the cause, and Charles Ault-Duell, assistant county attorney, Ellen H. Mitchell, county
attorney, and Derek Schmidt, attorney general, were on the briefs for appellee.


The opinion of the court was delivered by


        STEGALL, J.: Dickey appeals from the revocation of his probation in three cases
which have been consolidated on appeal. He argues the district court erred in two ways:
(1) by failing to ascertain and pronounce the specific term length of the underlying
sentences after revoking his probation; and (2) by imposing illegal underlying sentences
premised on an erroneous criminal history score that resulted from a misclassification of
a prior conviction as a person felony. As set forth below, we agree with Dickey's second
claim, vacate the underlying sentences, and remand to district court for resentencing.
Dickey's first claim of error is therefore moot.


                           FACTUAL AND PROCEDURAL BACKGROUND

        A district court hearing was held on May 16, 2013, for the dual purpose of
pronouncing sentence on Dickey following his conviction for felony theft and
considering the State's motions to revoke his probation in four earlier cases based on his
new conviction. That hearing has resulted in multiple separate appellate court opinions in
two separate cases—today's decision being the fourth and likely final of these. At the
hearing, two things happened: (1) Dickey was sentenced for his felony conviction; and
(2) Dickey's probation in the prior cases was revoked (Dickey has never contested the
fact that he violated the terms of his probation). All five of the sentences pronounced
during this hearing—one for the principal crime and four that merely imposed the
sentences already pronounced in prior cases—were premised on Dickey's criminal
history score as it was reflected on presentence investigation (PSI) reports.
                                                    2
       At the May hearing, Dickey's PSI showed that Dickey had 55 prior offenses: 3
person felonies, 12 nonperson felonies, and 40 nonperson misdemeanors. As such,
Dickey received a criminal history score of A based on the finding that Dickey had three
prior adult convictions or juvenile adjudications for person felonies. See K.S.A. 2012
Supp. 21-6809 (Offender falls into criminal history category A when "offender's criminal
history includes three or more adult convictions or juvenile adjudications, in any
combination, for person felonies."). One of the three offenses scored as a person felony
was a juvenile adjudication for burglary occurring before the enactment of the Kansas
Sentencing Guidelines Act and the classification of crimes in Kansas as either person or
nonperson. If that earlier juvenile conviction—in 1992—were to be classified as a
nonperson felony, Dickey's criminal history score would have been a B.


       This is the crucial fact shared by all the appeals arising out of the May hearing.
How that 1992 conviction is classified—person or nonperson—significantly impacts the
guidelines sentence for all four of Dickey's sentences at issue. With respect to Dickey's
sentence for the principal crime, Dickey's appeal was resolved by this court last year in
State v. Dickey, 301 Kan. 1018, 350 P.3d 1054 (2015) (Dickey I). Today we resolve
Dickey's appeal of the underlying sentences imposed after his probation was revoked in
his earlier cases.


       While the two cases share identical substantive legal questions concerning the
proper classification of Dickey's prior 1992 crime, there is a procedural difference.
Simply stated, Dickey I was a direct sentencing appeal while today's decision—Dickey
II—arrived at the steps of the appellate courts as an appeal of three probation revocations
long after the initial sentences in those underlying cases had passed. The parties spend
significant time contesting whether the different procedural posture of Dickey II dictates a
different outcome. But as we recite below, we granted Dickey the relief he sought in
                                             3
Dickey I because the misclassification of his prior conviction resulted in an illegal
sentence. An illegal sentence can be corrected at any time. K.S.A 22-3504(1). As such,
the procedural distinctions the State relies on between Dickey I and Dickey II fade to
irrelevance and the substantive holding of Dickey I must control.


                                               ANALYSIS

       We begin by reviewing our decision last year in Dickey I. There, Dickey argued
that the district court violated his constitutional rights under Descamps v. United States,
570 U.S. ___, 133 S. Ct. 2276, 186 L. Ed. 2d 438 (2013), and Apprendi v. New Jersey,
530 U.S. 466, 120 S. Ct. 2348, 147 L. Ed. 2d 435 (2000), "by classifying Dickey's prior
1992 in-state juvenile adjudication for burglary as a person felony—resulting in Dickey
having a criminal history score of A and placing him in the A–9 grid box of the Kansas
Sentencing Guidelines." Dickey I, 301 Kan. at 1020.


       The State argued that Dickey was barred from bringing a challenge to the
classification of his prior burglary adjudication for the first time on appeal because he
"failed to raise an objection to the classification at sentencing and, in fact, stipulated to
the accuracy of his criminal history score." 301 Kan. at 1027. It has never been contested
that Dickey in fact did stipulate to the accuracy of the PSI report; however, we held:


       "[A] defendant's stipulation or failure to object at sentencing will prevent the defendant
       from later challenging the existence of convictions listed in his or her criminal history.
       But a stipulation or lack of an objection regarding how those convictions should be
       classified or counted as a matter of law for the purpose of determining the defendant's
       criminal history score will not prevent a subsequent challenge under K.S.A. 22-3504(1)
       of his or her prior convictions." 301 Kan. at 1032 (citing State v. Weber, 297 Kan. 805,
       814-15, 304 P.3d 1262 [2013]).



                                                     4
       Thus, where there has been a misclassification of a prior conviction, the resulting
sentence is illegal and can be corrected at any time pursuant to K.S.A. 22-3504. Dickey I,
301 Kan. 1018, Syl. ¶ 3 ("Under K.S.A. 22-3504[1], a defendant may challenge for the
first time on appeal the classification of his or her prior convictions and/or the resulting
criminal history score used to sentence him or her under the Kansas Sentencing
Guidelines Act. Such a challenge necessarily raises a claim that the sentence imposed for
the current conviction was illegal because the sentence did not comply with the
applicable statutory provision regarding the term of punishment authorized for the current
conviction.").


       The proper classification of a prior conviction is a question of law over which we
exercise unlimited review. 301 Kan. 1018, Syl. ¶ 5. Interestingly, in this case, what kind
of a question of law this presents may alter the outcome. If the question of law presented
is a question of constitutional law—and the State claims that it is—then Dickey's
assertion on appeal that his sentence is illegal runs squarely into the hurdle imposed by
our prior caselaw that "'the definition of an illegal sentence does not include a claim that
the sentence violates a constitutional provision [and] a defendant may not file a motion to
correct an illegal sentence based on constitutional challenges to his or her sentence.'"
State v. Moncla, 301 Kan. 549, 553-54, 343 P.3d 1161 (2015) (quoting State v. Mitchell,
284 Kan. 374, 377, 162 P.3d 18 [2007]). The State points to this rule and argues:


       "[I]t is questionable whether this issue is properly before this court. However, the State
       acknowledges the issue was properly raised for the first time on appeal in State v. Dickey,
       301 Kan. 1018, 350 P.3d 1054 (2014). But, Dickey was wrong to conclude that a
       constitutional challenge to a defendant's sentence fits within the realm of K.S.A. 22-
       3504."


       The State's confusion on this question is understandable given that our decision in
Dickey I was not as clear as it could have been on this narrow point. We clarify now that
                                                    5
our holding in Dickey I was not a repudiation of the rule stated in Moncla that a motion to
correct an illegal sentence is not a proper vehicle to assert a constitutional challenge to a
defendant's sentence. We expressly reaffirm the Moncla rule.


       The parties' framing of the question here as a question of constitutional law is
likewise understandable, but incorrect. It is true that the methodology utilized by the
State and the district court to find the additional fact that Dickey's prior burglary
conviction issue involved a dwelling turned out to be constitutionally infirm pursuant to
Apprendi and its progeny. The bulk of our opinion in Dickey I was spent resolving this
question. However, once that question was resolved, we returned to consider the question
of the proper classification of the prior crime purely as a matter of statutory law:


               "Under the facts of [Dickey I, which are also the facts of Dickey II], the district
       court was constitutionally prohibited from classifying the defendant's prior burglary
       adjudication as a person felony under K.S.A. 2014 Supp. 21-6811(d) because doing so
       necessarily resulted from the district court making or adopting a factual finding (i.e., the
       prior burglary involved a dwelling) that went beyond simply identifying the statutory
       elements that constituted the prior burglary adjudication. Because burglary of a 'dwelling'
       (as that term is defined in K.S.A. 2014 Supp. 21-5111[k]) was not included within the
       statutory elements making up the defendant's burglary adjudication under K.S.A. 1991
       Supp. 21-3715, the burglary adjudication should have been classified as a nonperson
       felony for criminal history purposes." Dickey I, 301 Kan. 1018, Syl. ¶ 8.


       Our holding in Dickey I demonstrates that the proper classification of a prior crime
is exclusively a matter of state statutory law. Which is simply to reiterate that "[b]ecause
burglary of a 'dwelling' . . . was not included within the statutory elements making up the
defendant's burglary adjudication . . . [it] should have been classified as a nonperson
felony for criminal history purposes." 301 Kan. 1018, Syl. ¶ 8.



                                                     6
       Having clarified that the challenge presented to Dickey's sentences in both Dickey
I and here are challenges to the statutory propriety of the classification at issue—albeit
with a thick overlay of constitutional law occasioned by the State's unconstitutional
efforts to "save" Dickey's prior conviction as a person felony—there is no impediment to
Dickey's claim that the underlying sentences he received after his probation was revoked
in the three underlying cases are illegal. And that claim is identical to, and controlled by,
our determination in Dickey I that the exact prior conviction at issue here was in fact
misclassified. The State's remaining efforts to impose a procedural bar to the relief
Dickey seeks—arguments concerning retroactivity and res judicata—are all unavailing in
the context of a motion to correct an illegal sentence which can be made at any time.
Dickey's prior 1992 conviction was misclassified as a person felony, and the resulting
sentences are illegal. Those sentences are vacated, and this matter is remanded to the
district court for a recalculation of Dickey's criminal history and resentencing.


       The decision of the Court of Appeals is reversed, Dickey's sentences are vacated,
and this matter is remanded to the district court.


                                             ***


       JOHNSON, J., concurring: I concur in the majority's result, but write separately to
question the majority's express reaffirmation of the "Moncla rule," which states that the
definition of an illegal sentence under K.S.A. 22-3504(1) "'does not include a claim that
the sentence violates a constitutional provision.'" State v. Moncla, 301 Kan. 549, 553-54,
343 P.3d 1161 (2015).


       First, I read the majority opinion as holding that Dickey's sentence was illegal as a
matter of statutory law, thus rendering superfluous any discussion of the constitutional
implications of that statutorily illegal sentence. In that event, I would label the majority's
                                               7
reaffirmation of the Moncla rule as dictum. See State v. Mercantile Co., 103 Kan. 896,
176 P. 670 (1918) (dogmatic answer to question not squarely involved is dictum by
which nobody would be bound).


       More importantly, however, I believe that the broad statement from Moncla
should be refined or clarified. I agree with the premise that a motion to correct an illegal
sentence under K.S.A. 22-3504(1) should not be a proper vehicle to challenge a
sentencing statute as facially unconstitutional. But where, as here, a sentencing judge
applies an unchallenged sentencing statute in such a manner as to reach an
unconstitutional result, I cannot call that unconstitutional sentence "legal." To the
contrary, I would label that sentence illegal for K.S.A. 22-3504(1) correction purposes,
even though a constitution instead of a statute made it so. In short, I would differentiate
between a constitutional challenge to the sentence imposed and a constitutional challenge
to the statute under which it was imposed; the former being correctable under K.S.A.
22-3504(1), but the latter not. Ultimately, however, I agree with the majority's correction
of Dickey's sentence.




                                              8